


Exhibit 10.(g)

 

As Approved December 12, 2011

 

CUMMINS INC. EXCESS BENEFIT RETIREMENT PLAN

 

Restated as of January 1, 2009

with amendments through December 12, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I GENERAL PROVISIONS

1

Section 1.01.

History and Restatement

1

Section 1.02.

Application of Restatement

1

Section 1.03.

Purpose

1

Section 1.04.

Grantor Trust

1

 

 

 

ARTICLE II DEFINITIONS AND INTERPRETATION

1

Section 2.01.

Definitions

1

Section 2.02.

Rules of Interpretation

6

 

 

 

ARTICLE III VESTING OF EXCESS BENEFIT AND FORFEITURES

6

Section 3.01.

Vesting

6

Section 3.02.

Forfeitures

6

 

 

 

ARTICLE IV DISTRIBUTIONS

6

Section 4.01.

Timing of Distributions

6

Section 4.02.

Distributions Upon Termination

6

Section 4.03.

Survivor Benefits

7

Section 4.04.

Distributions Upon a Change of Control

8

Section 4.05.

Delay in Payment for Specified Employees

8

Section 4.06.

Designating a Beneficiary

8

 

 

 

ARTICLE V ADMINISTRATION OF PLAN

9

Section 5.01.

Powers and Responsibilities of the Administrator

9

Section 5.02.

Indemnification

10

Section 5.03.

Claims and Claims Review Procedure

10

 

 

 

ARTICLE VI APPLICATION OF LIMITS ON PAYMENTS

11

Section 6.01.

Determination of Cap or Payment

11

Section 6.02.

Procedures

11

 

 

 

ARTICLE VII AMENDMENT AND TERMINATION

13

 

 

 

ARTICLE VIII MISCELLANEOUS

13

Section 8.01.

Obligations of Employer

13

Section 8.02.

Employment Rights

13

Section 8.03.

Non-Alienation

13

Section 8.04.

Tax Withholding

13

Section 8.05.

Other Plans

13

Section 8.06.

Pension Plan Termination

13

Section 8.07.

Liability of Affiliated Employers

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE I
GENERAL PROVISIONS

 

Section 1.01.        History and Restatement.  Cummins Inc. (“Company”)
established the Excess Benefit Retirement Plan of Cummins Engine Company, Inc.
(“Plan”), effective March 1, 1984, and it has amended the Plan on several
occasions since that time.  The Company most recently restated the Plan,
effective January 1, 2008, to comply with the requirements of the final
regulations under Code Section 409A.  The Plan is again amended and restated
effective as of January 1, 2009, to incorporate certain changes to the terms of
the Plan.

 

Section 1.02.        Application of Restatement.  This restatement shall not
apply to any benefits under the Plan accrued and vested on or before
December 31, 2004 (“Grandfathered Benefit”), and Grandfathered Benefits shall
continue to be governed by the terms and conditions of the Plan as in effect on
December 31, 2007; provided, however, the individual entitled to receive
benefits following a Participant’s death shall be determined pursuant to this
restatement.

 

Section 1.03.        Purpose.  Code Section 415 imposes limits on the maximum
benefit that can be paid to a participant under a qualified retirement plan, and
Code Section 401(a)(17) limits the amount of annual compensation that can be
taken into account in calculating a participant’s benefit under a qualified
retirement plan.  The purpose of the Plan is to provide additional retirement
benefits for a select group of management or highly compensated employees to
compensate them for the reduction in the benefits that would otherwise have been
payable to them under the Pension Plan were it not for the limitations imposed
by Code Sections 415 and 401(a)(17).  The Company intends for the Plan to
qualify as an unfunded arrangement maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of ERISA Sections 201, 301 and 401. 
The Company also intends for the Plan to satisfy the applicable requirements of
Code Section 409A.

 

Section 1.04.        Grantor Trust.  The Company has established a grantor trust
to hold assets for the provision of certain benefits under the Plan as well as
other Employer benefits.  Assets of the Trust are subject to the claims of the
Employer’s general creditors.

 

ARTICLE II
DEFINITIONS AND INTERPRETATION

 

Section 2.01.        Definitions.  When the first letter of a word or phrase is
capitalized herein, the word or phrase shall have the meaning specified below:

 

(a)           “Administrator” means the Company’s Benefits Policy Committee or
such other person that the Board designates as Administrator.  To the extent
that the Administrator delegates a duty or responsibility to an agent, the term
“Administrator” shall include such agent.

 

(b)           “Affiliated Employer” means (i) a member of a controlled group of
corporations (as defined in Code Section 414(b)) of which the Company is a
member or (ii) an unincorporated trade or business under common control (as
defined in Code Section 414(c)) with the Company.

 

--------------------------------------------------------------------------------


 

(c)           “Affirmation of Domestic Partnership” means an Applicable Form for
affirming the relationship between a Participant and his Domestic Partner.

 

(d)           “Alternate Payee” has the meaning set out in ERISA
Section 206(d)(3)(K).

 

(e)           “Annuity Starting Date” means the first day of the month following
the earlier of (i) the later of the Participant’s (A) Termination of Employment
or (B) 55th birthday or (ii) the Participant’s death; provided, however, the
“Annuity Starting Date” with respect to a Participant who Terminated Employment
with a Vested Excess Benefit on or before December 31, 2004, and whose entire
benefit under the Plan was accrued and vested as of his Termination of
Employment, shall continue to be the same as the annuity starting date with
respect to the Participant under the Pension Plan.

 

(f)            “Applicable Form” means a form provided by the Administrator for
making an election or designation under the Plan.  To the extent permitted by
the Administrator, an Applicable Form may be provided and/or an election or
designation made electronically.

 

(g)           “Beneficiary” means the person or entity entitled to receive a
benefit with respect to a Participant (i) following his death before his Annuity
Starting Date or (ii) following his death after his Annuity Starting Date, if
any benefits are payable under the form of distribution in effect at the time of
the Participant’s death following the death of the Participant and his Joint
Annuitant, if any.  A Participant’s Beneficiary shall be determined as provided
in Section 4.06.

 

(h)           “Benefit Claim” means a request or claim for a benefit under the
Plan, including a claim for greater benefits than have been paid.

 

(i)            “Board” or “Board of Directors” means the Company’s board of
directors or, where the context so permits, its designee.

 

(j)            “Change of Control” means the occurrence of any of the following:

 

(1)           there shall be consummated (A) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Company’s common stock would be converted in
whole or in part into cash or other securities or property, other than a merger
of the Company in which the holders of the Company’s common stock immediately
before the merger have substantially the same proportionate ownership of common
stock of the surviving corporation immediately after the merger, or (B) any
sale, lease, exchange, or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or

 

(2)           the liquidation or dissolution of the Company, or

 

(3)           any ‘person’ (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the ‘Exchange
Act’)), other than the Company or a subsidiary thereof or any employee benefit
plan sponsored by the Company or a subsidiary thereof or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of

 

2

--------------------------------------------------------------------------------


 

stock of the Company, shall become the beneficial owners (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company representing 30%
or more of the combined voting power of the Company’s then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases, or
otherwise, or

 

(4)           at any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Board shall cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s shareholders of each new director
during such two-year period was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who were directors at the beginning of
such two-year period, or

 

(5)           any other event shall occur that would be required to be reported
in response to Item 6(e) (or any successor provision) of Schedule 14A or
Regulation 14A promulgated under the Exchange Act.

 

Notwithstanding the preceding provisions, an event or series of events shall not
constitute a Change of Control unless the event or series of events qualifies as
a change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation within the
meaning of Code Section 409A(a)(2)(A)(v).

 

(k)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(l)            “Company” means Cummins Inc.

 

(m)          “Denial” or “Denied” means a denial, reduction, termination, or
failure to provide or make payment (in whole or in part) of a Plan benefit.

 

(n)           “Domestic Partner” means a person of the same or opposite sex
(i) with whom the Participant has a single, dedicated relationship and has
shared the same permanent residence for at least six months, (ii) who is not
married to another person or part of another domestic partner relationship and
is at least age 18, (iii) who, with the Participant, is mutually responsible for
the other’s welfare, (iv) who, with the Participant, intends for their
relationship to be permanent, (v) who is not so closely related to the
Participant as to preclude marriage under state law, and (vi) for whom there is
an Affirmation of Domestic Partnership on file with the Administrator.  In
determining whether the requirements of clauses (i) through (v) of the preceding
sentence have been satisfied, the Administrator may rely on the Affirmation of
Domestic Partnership filed with the Administrator.

 

(o)           “Domestic Relations Order” has the meaning specified in Code
Section 414(p)(1)(B).

 

(p)           “Employee” means a common law employee of an Employer, excluding,
however, any person paid through the payroll of an unrelated third party, even
if such person is determined to be a common law employee of an Employer.

 

3

--------------------------------------------------------------------------------


 

(q)           “Employer” means the Company and all of its Affiliated Employers.

 

(r)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

(s)           “Excess Benefit” means, with respect to a Participant as of any
date, a benefit equal to the excess, if any, of (i) the benefit that would have
been payable to, or with respect to, the Participant under the Pension Plan as
of such date in the same form and with the same Annuity Starting Date, if the
amount of such benefit were calculated without giving effect to the Qualified
Plan Limits, over (ii) the benefit that would be payable to, or with respect to,
the Participant under the Pension Plan as of such date in the same form and with
the same Annuity Starting Date, after giving effect to the Qualified Plan
Limits.

 

(t)            “Grandfathered Benefit” has the meaning specified in
Section 1.01.

 

(u)           “Joint Annuitant” means the survivor annuitant under an annuity
benefit payable to the Participant pursuant to the Plan.

 

(v)           “Married” means, with respect to a Participant, that the
Participant has a Spouse.

 

(w)          “Non-Grandfathered Benefit” means a benefit under the Plan that is
not a Grandfathered Benefit.

 

(x)            “Participant” means an Employee (or former Employee) who is (or
was) a participant in the Pension Plan and who has an Excess Benefit.  An
individual shall cease to be a Participant at such time as he no longer has an
Excess Benefit.

 

(y)           “Pension Plan” means the Cummins Inc. and Affiliates Pension Plan,
as amended from time to time.

 

(z)            “Plan” means the Cummins Inc. Excess Benefit Retirement Plan, as
set out herein and as amended from time to time hereafter.

 

(aa)         “Present Actuarial Value” means the present value of a future
stream of payments, as determined by the Administrator using:

 

(1)           the mortality table based on the commissioner’s standard table
(described in Code Section 807(d)(5)(A)) used to determine reserves for group
annuity contracts issued on the date as of which present value is determined
(without regard to any other subparagraph of Code Section 807(d)(5)), that is
prescribed by the Commissioner of the Internal Revenue Service in revenue
rulings, notices, or other guidance published in the Internal Revenue Bulletin;
and

 

(2)           the annual interest rate on 30-year U.S. Treasury Bonds as
specified by the Commissioner of the Internal Revenue Service in revenue
rulings, notices, or other guidance published in the Internal Revenue Bulletin
for the fourth month preceding the first day of the calendar quarter in which
the Participant’s Annuity Starting Date falls.

 

4

--------------------------------------------------------------------------------


 

(bb)         “Qualified Joint and Survivor Annuity” means an immediate level
monthly annuity for the life of a Participant with a survivor annuity for the
life of the Participant’s surviving Spouse in a monthly amount equal to 50% of
the amount payable during the joint lives of the Participant and his Spouse.

 

(cc)         “Qualified Plan Limits” means the limitation on compensation that
may be taken into account under a qualified retirement plan, as provided in Code
Section 401(a)(17), and the dollar limitation on annual benefits under a
qualified retirement plan, as provided in Code Section 415.

 

(dd)         “Service” means the Participant’s service for vesting purposes
credited under the Pension Plan.

 

(ee)         “Single Life Annuity” means a level monthly annuity payable to the
Participant for his life, or, where the context permits, a level monthly annuity
payable to the Joint Annuitant for his life.

 

(ff)           “Specified Employee” means, with respect to the 12-month period
beginning on the Specified Employee Effective Date, an individual who,
(i) during any part of the 12-month period ending on the Specified Employee
Identification Date, is in salary grade 99 or compensation class 6, or (ii) is a
specified employee within the meaning of Code Section 409A(a)(2)(B)(i) and the
guidance thereunder.

 

(gg)         “Specified Employee Effective Date” means, in the case of an
Employee who Terminates Employment before December 31, 2009, the April 1 next
following the Specified Employee Identification Date, and, in the case of an
Employee who Terminates Employment after December 31, 2009, the January 1 next
following the Specified Employee Identification Date.

 

(hh)         “Specified Employee Identification Date” means December 31.

 

(ii)           “Spouse” means (i) the person to whom the Participant is married
in accordance with applicable law of the jurisdiction in which the Participant
resides, or (ii) in the case of a Participant not described in clause (i), the
Participant’s Domestic Partner.

 

(jj)           “Terminates Employment”, “Termination of Employment” or any
variation thereof refers to a separation from service within the meaning of Code
Section 409A(a)(2)(A)(i) for a reason other than Participant’s death.

 

(kk)         “Trust” means the grantor trust established by the Company to
provide a source for the payment of retirement benefits under the Plan and
benefits under certain other Employer programs.

 

(ll)           “Trustee” means the Trustee of the Trust.

 

(mm)       “Vested” means, with respect to a Participant, the portion of the
Participant’s Excess Benefit in which the Participant has a non-forfeitable
interest, to the extent provided herein.

 

5

--------------------------------------------------------------------------------


 

Section 2.02.        Rules of Interpretation.

 

(a)           The Plan is intended to comply with (i) Code Section 409A and
(ii) the applicable provisions of ERISA, and it shall be interpreted and
administered in accordance with such intent.  Except as provided in the
preceding sentence or as otherwise expressly provided herein, the Plan shall be
construed, enforced, and administered, and the validity thereof determined, in
accordance with the internal laws of the State of Indiana, without regard to
conflict of law principles, and the following provisions of this Section.

 

(b)           Words used herein in the masculine shall be construed to include
the feminine, where appropriate, and vice versa, and words used herein in the
singular shall be construed to include the plural, and vice versa, where
appropriate.

 

(c)           Headings and subheadings are inserted for convenience of reference
only and shall not affect the interpretation of any provision hereof.

 

(d)           If any provision of the Plan shall be held to violate the Code or
ERISA or be illegal or invalid for any other reason, that provision shall be
deemed null and void, but the invalidation of that provision shall not otherwise
affect the Plan.

 

(e)           Reference to any provision of the Code, ERISA, or other law shall
be deemed to include a reference to the successor of such provision.

 

ARTICLE III
VESTING OF EXCESS BENEFIT AND FORFEITURES

 

Section 3.01.        Vesting.  A Participant’s interest in his Excess Benefit
shall become 100% Vested upon the earliest to occur of (i) the Participant’s
completion of three years of Service or, (ii) while the Participant is an
Employee, his (A) death or (B) disability within the meaning of the Pension
Plan.

 

Section 3.02.        Forfeitures.  A Participant shall forfeit his rights to any
non-Vested Excess Benefit under the Plan upon his Termination of Employment.

 

ARTICLE IV
DISTRIBUTIONS

 

Section 4.01.        Timing of Distributions.  A Participant’s Vested Excess
Benefit shall be paid, or commence to be paid, on the Participant’s Annuity
Starting Date in the form determined pursuant to this Article.

 

Section 4.02.        Distributions Upon Termination.

 

(a)           If a Participant Terminates Employment, his Vested Excess Benefit
shall be distributed pursuant to this Section; provided, however, if the
Participant dies before his Annuity Starting Date, no benefits shall be paid
pursuant to this Section, and the only benefits with respect to the Participant
shall be paid pursuant to Section 4.03.

 

6

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the following provisions of this Section, if the
Present Actuarial Value of the benefits payable to a Participant (and his Joint
Annuitant, if applicable) pursuant to this Section, when added to the Present
Actuarial Value of the benefits payable pursuant to the Company’s Supplemental
Life Insurance and Deferred Income Plan is less than $25,000 (as determined on
the date of the Participant’s Termination of Employment), then such Present
Actuarial Value shall be paid to the Participant in a lump sum payment within 60
days following the Participant’s Termination of Employment.

 

(c)           Subject to Subsection (b), unless a Participant elects an optional
form of distribution pursuant to Subsection (d), his Vested Excess Benefit shall
be distributed (i) to him as a Single Life Annuity, if he is not Married on his
Annuity Starting Date, and (ii) to him and his Spouse as a Qualified Joint and
Survivor Annuity, if he is Married on his Annuity Starting Date.

 

(d)           A Participant may elect not to receive his Vested Excess Benefit
in the normal form described in Subsection (c) and elect, instead, to receive
his Vested Excess Benefit in one of the optional annuity forms of benefit then
available under the Pension Plan.  If the Participant elects an optional annuity
form, the annuity amount shall be the actuarial equivalent of the normal form of
benefit (as determined by the Administrator, using the applicable actuarial
factors specified in the Pension Plan).  A Participant’s election of an optional
annuity form must be submitted to the Administrator in writing at least 30 days
before his Annuity Starting Date (or such shorter period of time required by the
Administrator), and the Participant may revoke his election at any time before
his Annuity Starting Date by providing written notice to the Administrator.  If
the Participant elects an optional form of annuity with a survivor annuity, the
survivor annuitant dies before the Participant’s Annuity Starting Date, and the
Participant has not made a later election, the Participant’s Vested Excess
Benefit shall be distributed in the normal form described in Subsection (c).

 

(e)           Notwithstanding the preceding provisions, if the Participant’s
Vested Excess Benefit is paid as a life annuity to the Participant with a
survivor annuity for his Spouse, and the Participant’s Spouse dies after the
Participant’s Annuity Starting Date (but before the Participant dies), the
Participant’s monthly benefit shall be increased to the monthly benefit that
would have been payable if the Participant’s Vested Excess Benefit had been paid
as a Single Life Annuity, beginning as of the first day of the month next
following his Spouse’s death.

 

Section 4.03.        Survivor Benefits.

 

(a)           Except as provided in Section 4.02 with respect to a Participant
who dies after his Annuity Starting Date or the following provisions of this
Section, no benefits shall be payable pursuant to the Plan following a
Participant’s death.

 

(b)           If a Participant dies before his Annuity Starting Date, and the
survivor benefit payable to the Beneficiary of the Participant under the Pension
Plan is less than the survivor benefit that would have been payable if such
benefit were calculated without giving effect to the Qualified Plan Limits, the
Company shall pay to the Participant’s Beneficiary a survivor benefit equal to
the excess of (i) the survivor benefit that would have been payable to the
Beneficiary, if paid under the Pension Plan as a Single Life Annuity beginning
as of the Participant’s Annuity

 

7

--------------------------------------------------------------------------------


 

Starting Date, if such benefit were calculated without giving effect to the
Qualified Plan Limits, over (ii) the survivor benefit that would be payable to
the Beneficiary under the Pension Plan, if paid as a Single Life Annuity
beginning as of the Participant’s Annuity Starting Date, after giving effect to
the Qualified Plan Limits.  Subject to the following sentence, the survivor
benefit payable under this Subsection shall be a Single Life Annuity commencing
as of the Participant’s Annuity Starting Date.  If the Present Actuarial Value
of the amounts payable pursuant to this Section when added to the Present
Actuarial Value of the death benefits payable pursuant to the Supplemental Life
Insurance and Deferred Income Plan is less than $25,000, then such Present
Actuarial Value shall be paid to the Participant’s Beneficiary or Beneficiaries
in a lump sum payment within 60 days following the Participant’s death.

 

(c)           If a Participant dies after his Annuity Starting Date, survivor
benefits (if any) shall be paid to the Joint Annuitant pursuant to the form of
payment in effect at the time of death.

 

Section 4.04.        Distributions Upon a Change of Control.  Upon a Change of
Control, notwithstanding any provision of the Plan to the contrary, each
Participant and each Beneficiary or Joint Annuitant of a deceased Participant
(if applicable), shall receive, in place of future payments under the Plan, a
lump sum payment equal to the Present Actuarial Value of the Participant’s
Vested Excess Benefit accrued to the date of the Change of Control and remaining
to be paid under the Plan.  In the case of a Participant who has not Terminated
Employment, the lump sum Present Actuarial Value of the Vested Excess Benefit
payable shall be calculated assuming that, solely for the purpose of reducing
the benefit for early commencement, the Participant has already met the
conditions for unreduced benefits under the Pension Plan at the earliest
possible time, taking into consideration the Participant’s age and Service.

 

Section 4.05.        Delay in Payment for Specified Employees.  Notwithstanding
any provisions in the Plan to the contrary, if a Participant who is a Specified
Employee Terminates Employment, the Participant’s Vested Excess Benefit shall
not commence earlier than six months after the date of the Participant’s
Termination of Employment.  If the Excess Benefit is payable in the form of a
monthly annuity, the sum of the monthly payments that are required to be delayed
in accordance with this Section shall be paid with the first permitted monthly
payment.  Any delayed payments shall be increased by interest from the
Participant’s Annuity Starting Date to the date on which his benefit payments
begin at the applicable interest rate for retroactive annuity starting dates
under the Pension Plan.

 

Section 4.06.        Designating a Beneficiary.

 

(a)           A Participant may designate a Beneficiary only by filing a
completed Applicable Form with the Administrator during his lifetime.  The
Participant’s proper filing of a Beneficiary designation shall cancel the
Participant’s prior Beneficiary designations under the Plan, if any.  If the
Participant does not designate a Beneficiary, or if all properly designated
Beneficiaries die, the Participant’s Beneficiary shall be his Spouse, if living
at the time of the Participant’s death, or if his Spouse is not then living, the
individual(s), if any, named as the Participant’s beneficiary under his
Employer-provided group life insurance program, who are living at the time of
the Participant’s death or, if no such beneficiaries are then living, the
Participant’s estate.

 

8

--------------------------------------------------------------------------------


 

(b)           Except to the extent the Participant’s Beneficiary is the
individual named as the Participant’s beneficiary under his Employer-provided
group life insurance program pursuant to the preceding paragraph and such
program otherwise provides, the following rules shall determine the
apportionment of payments due under the Plan among Beneficiaries in the event of
the death of the Participant:

 

(1)           If any Beneficiary designated by the Participant as a “Direct
Beneficiary” dies before the Participant, his interest and the interest of his
heirs in any payments under the Plan shall terminate and the percentage share of
the remaining Beneficiaries designated as Direct Beneficiaries shall be
increased on a pro rata basis.  If no such Beneficiary survives the Participant,
the Participant’s entire interest in the Plan shall pass to any Beneficiary
designated as a “Contingent Beneficiary.”

 

(2)           If any Beneficiary designated by the Participant as a “Contingent
Beneficiary” dies before the Participant, his interest and the interest of his
heirs in any payments under the Plan shall terminate and the percentage share of
the remaining Beneficiaries designated as Contingent Beneficiaries shall be
increased on a pro rata basis.

 

(3)           If any Beneficiary dies after the Participant, but before payment
is made to such Beneficiary, then the payment shall be made to the Beneficiary’s
estate.

 

ARTICLE V
ADMINISTRATION OF PLAN

 

Section 5.01.        Powers and Responsibilities of the Administrator.

 

(a)           The Administrator shall have full responsibility and discretionary
authority to control and manage the operation and administration of the Plan. 
The Administrator is authorized to accept service of legal process on behalf of
the Plan.  To the fullest extent permitted by applicable law, any action taken
by the Administrator pursuant to a reasonable interpretation of the Plan shall
be binding and conclusive on all persons claiming benefits under the Plan,
except to the extent that a court of competent jurisdiction determines that such
action was arbitrary or capricious.

 

(b)           The Administrator’s discretionary powers include, but are not
limited to, the following:

 

(1)           to interpret Plan documents, decide all questions of eligibility,
determine whether a Participant has Terminated Employment, determine the amount,
manner, and timing of distributions under the Plan, and resolve any claims for
benefits;

 

(2)           to prescribe procedures to be followed by a Participant,
Beneficiary, or other person applying for benefits;

 

(3)           to appoint or employ persons to assist in the administration of
the Plan and any other agents as it deems advisable;

 

9

--------------------------------------------------------------------------------


 

(4)           to adopt such rules as it deems necessary or appropriate; and

 

(5)           to maintain and keep adequate records concerning the Plan,
including sufficient records to determine each Participant’s eligibility to
participate and his interest in the Plan, and its proceedings and acts in such
form and detail as it may decide.

 

Section 5.02.        Indemnification.  The Company shall indemnify and hold
harmless the Administrator, any person serving on a committee that serves as
Administrator, and any officer, employee, or director of an Employer to whom any
duty or power relating to the administration of the Plan has been properly
delegated from and against any cost, expense, or liability arising out of any
act or omission in connection with the Plan, unless arising out of such person’s
own fraud or bad faith.

 

Section 5.03.        Claims and Claims Review Procedure.

 

(a)           All Benefit Claims must be made in accordance with procedures
established by the Administrator from time to time.  If a Participant or his
designated Beneficiary believes he is entitled to a benefit under the Plan that
is not provided, he may file a written claim for payments under the Plan with
the Administrator provided such claim is filed within 90 days of the date
payments under the Plan are made or begin to be made, or the date the
Participant or his designated Beneficiary believes payments should have been
made, as applicable.  A Benefit Claim and any appeal thereof may be filed by the
claimant or his authorized representative.

 

(b)           The Administrator shall provide the claimant with written or
electronic notice of its approval or Denial of a properly filed Benefit Claim
within 90 days after receiving the claim, unless special circumstances require
an extension of the decision period.  If special circumstances require an
extension of the time for processing the claim, the initial 90-day period may be
extended for up to an additional 90 days.  If an extension is required, the
Administrator shall provide written notice of the required extension before the
end of the initial 90-day period, which notice shall (i) specify the
circumstances requiring an extension and (ii) the date by which the
Administrator expects to make a decision.

 

(c)           If a Benefit Claim is Denied, the Administrator shall provide the
claimant with written or electronic notice containing (i) the specific reasons
for the Denial, (ii) references to the applicable Plan provisions on which the
Denial is based, (iii) a description of any additional material or information
needed and why such material or information is necessary, and (iv) a description
of the applicable review process and time limits.

 

(d)           A claimant may appeal the Denial of a Benefit Claim by filing a
written appeal with the Administrator within 60 days after receiving notice of
the Denial.  The claimant’s appeal shall be deemed filed on receipt by the
Administrator.  If a claimant does not file a timely appeal, the Administrator’s
decision shall be deemed final, conclusive, and binding on all persons.

 

(e)           The Administrator shall provide the claimant with written or
electronic notice of its decision on appeal within 60 days after receipt of the
claimant’s appeal request, unless special circumstances require an extension of
this time period.  If special circumstances require an extension of the time to
process the appeal, the processing period may be extended for up to an

 

10

--------------------------------------------------------------------------------


 

additional 60 days.  If an extension is required, the Administrator shall
provide written notice of the required extension to the claimant before the end
of the original 60-day period, which shall specify the circumstances requiring
an extension and the date by which the Administrator expects to make a
decision.  If the Benefit Claim is Denied on appeal, the Administrator shall
provide the claimant with written or electronic notice containing a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the Benefit Claim, as well as the specific reasons for the Denial on
appeal and references to the applicable Plan provisions on which the Denial is
based.  The Administrator’s decision on appeal shall be final, conclusive, and
binding on all persons, subject to the claimant’s right to file a civil action
pursuant to ERISA Section 502(a).

 

(f)            Notwithstanding the foregoing claims and appeals procedures, to
avoid an additional tax on payments that may be payable under the Plan, a
claimant must make a reasonable, good faith effort to collect any payment or
benefit to which the claimant believes he is entitled to hereunder no later than
90 days after the latest date upon which the payment could have been timely made
pursuant to Code Section 409A, and if not paid or provided, must take further
enforcement measures within 180 days after such latest date.

 

ARTICLE VI
APPLICATION OF LIMITS ON PAYMENTS

 

Section 6.01.        Determination of Cap or Payment.  Effective December 12,
2011, notwithstanding any other provision of the Plan to the contrary, if
payment of the lump sum Present Actuarial Value of the Participant’s Vested
Excess Benefit pursuant to Section 4.04 (“Accelerated Payment”) would cause some
or all of the Accelerated Payment or any other payments made to or benefits
received by the Participant in connection with a Change of Control (such
payments or benefits, together with the Accelerated Payment, the “Total
Payments”) to be subject to the tax (“Excise Tax”) imposed by Code Section 4999
but for this Article VI, then the Total Payments shall be delivered either
(a) in full or (b) in an amount such that the value of the aggregate Total
Payments that the Participant is entitled to receive shall be One Dollar ($1.00)
less than the maximum amount that the Participant may receive without being
subject to the Excise Tax, whichever of (a) or (b) results in the receipt by the
Participant of the greatest benefit on an after-tax basis (taking into account
applicable federal, state and local income taxes and the Excise Tax).

 

Section 6.02.        Procedures.

 

(a)           If the Participant or the Company believes that a payment or
benefit due the Participant will result in some or all of the Total Payments
being subject to the Excise Tax, then the Company, at its expense, shall obtain
the opinion (which need not be unqualified) of nationally recognized tax counsel
(“National Tax Counsel”) selected by the Company (which may be regular outside
counsel to the Company), which opinion sets forth (i) the amount of the Base
Period Income (as defined below), (ii) the amount and present value of the Total
Payments, (iii) the amount and present value of any excess parachute payments
determined without regard to any reduction of Total Payments pursuant to
Section 6.01(b), and (iv) the net after-tax proceeds to the Participant, taking
into account applicable federal, state and local income taxes

 

11

--------------------------------------------------------------------------------


 

and the Excise Tax if (x) the Total Payments were delivered in accordance with
Section 6.01(a) or (y) the Total Payments were delivered in accordance with
Section 6.01(b). The opinion of National Tax Counsel shall be addressed to the
Company and the Participant and shall be binding upon the Company and the
Participant. If such National Tax Counsel opinion determines that
Section 6.01(b) applies, then the Accelerated Payment or any other payment or
benefit determined by such counsel to be includable in the Total Payments shall
be reduced or eliminated so that under the bases of calculations set forth in
such opinion there will be no excess parachute payment. In such event, payments
or benefits included in the Total Payments shall be reduced or eliminated by
applying the following principles, in order: (A) the payment or benefit with the
higher ratio of the parachute payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (B) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (C) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made pro rata among the payments or benefits included in the
Total Payments (on the basis of the relative present value of the parachute
payments).

 

(b)           For purposes of this Article VI: (i) the terms “excess parachute
payment” and “parachute payments” shall have the meanings given in Code
Section 280G and such “parachute payments” shall be valued as provided therein;
(ii) present value shall be calculated in accordance with Code
Section 280G(d)(4); (iii) the term “Base Period Income” means an amount equal to
the Participant’s “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (iv) for purposes of the opinion of National
Tax Counsel, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Code Sections 280G(d)(3) and (4); and (v) the Participant
shall be deemed to pay federal income tax and employment taxes at the highest
marginal rate of federal income and employment taxation, and state and local
income taxes at the highest marginal rate of taxation in the state or locality
of the Participant’s domicile, net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes.

 

(c)           If National Tax Counsel so requests in connection with the opinion
required by this Section 6.02, the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant solely with respect to
its status under Code Section 280G.

 

(d)           The Company agrees to bear all costs associated with, and to
indemnify and hold harmless the National Tax Counsel from, any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this Article VI, except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of such firm.

 

(e)           This Article VI shall be amended to comply with any amendment or
successor provision to Code Section 280G or Code Section 4999. If such
provisions are repealed without successor, then this Article VI shall be
cancelled without further effect.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII
AMENDMENT AND TERMINATION

 

The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder.  The Company may, however, at any
time, amend the Plan to provide that no additional benefits shall accrue with
respect to any Participant under the Plan; provided, however, that no such
amendment shall (i) deprive any Participant, Joint Annuitant, or Beneficiary of
any benefit that accrued under the Plan before the adoption of such amendment;
(ii) result in an acceleration of benefit payments in violation of Code
Section 409A and the guidance thereunder, or (iii) result in any other violation
of Section 409A or the guidance thereunder.  The Company may also, at any time,
amend the Plan retroactively or otherwise, if and to the extent that it deems
such action appropriate in light of government regulations or other legal
requirements.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01.        Obligations of Employer.  The Employer’s only obligation
hereunder shall be a contractual obligation to make payments to Participants,
Joint Annuitants, and Beneficiaries entitled to benefits provided for herein
when due, and only to the extent such payments are not made from the Trust. 
Nothing herein shall give a Participant, Joint Annuitant, Beneficiary, or other
person any right to a specific asset of an Employer or the Trust, other than as
a general creditor of the Employer.

 

Section 8.02.        Employment Rights.  Nothing contained herein shall confer
any right on a Participant to be continued in the employ of any Employer or
affect the Participant’s right to participate in and receive benefits under and
in accordance with any pension, profit-sharing, incentive compensation, or other
benefit plan or program of an Employer.

 

Section 8.03.        Non-Alienation.  Except as otherwise required by a Domestic
Relations Order, no right or interest of a Participant, Joint Annuitant,
Beneficiary, or other person under the Plan shall be subject to voluntary or
involuntary alienation, assignment, or transfer of any kind.  Payment shall be
made to Alternate Payees as provided in a Domestic Relations Order.

 

Section 8.04.        Tax Withholding.  The Employer or Trustee may withhold from
any distribution hereunder amounts that the Employer or Trustee deems necessary
to satisfy federal, state, or local tax withholding requirements (or make other
arrangements satisfactory to the Employer or Trustee with regard to such taxes).

 

Section 8.05.        Other Plans.  Amounts and benefits paid under the Plan
shall not be considered compensation to the Participant for purposes of
computing any benefits to which he may be entitled under any other pension or
retirement plan maintained by an Employer.

 

Section 8.06.        Pension Plan Termination.  If the Pension Plan is
terminated in accordance with its terms, the obligation to provide any Excess
Benefit accrued up to the termination date shall continue, but no benefits shall
accrue hereunder after the effective date of the Pension Plan’s termination.

 

13

--------------------------------------------------------------------------------


 

Section 8.07.        Liability of Affiliated Employers.  If any payment to be
made under the Plan is to be made on account of an Employee who is or was
employed by an Employer other than the Company, the cost of such payment shall
be borne in such proportions as the Company and the other Employer agree.

 

This Restatement of the Cummins Inc, Excess Benefit Retirement Plan has been
signed by the Company’s duly authorized officer, acting of behalf of the
Company, on this 12 day of December, 2011.

 

 

CUMMINS INC.

 

 

 

 

 

By:

/s/ Jill E. Cook

 

Title:

Vice President, Human Resources

 

14

--------------------------------------------------------------------------------
